Dewey, J.
The point, upon which this case turns, is not exactly whether a party having a double Christian name, or a middle name, habitually by him used, and by which he is known, can properly be made a party to legal proceedings by the use of a single Christian name, omitting wholly the addition *74thereto. If it were so, our decisions in the cases of Commonwealth v. Perkins, 1 Pick. 388, and Commonwealth v. Hall, 3 Pick. 262, would seem pretty strong authorities for requiring the use of the middle name or its initial in all legal proceedings. The case of Collins v. Douglass, 1 Gray, 167, may be thought to modify the rule to some extent, when, from other parts of the description of the case or parties, it is made apparent to the reader who was the person really intended. The cases in New York seem contrary to our earlier decisions, above referred to.
But the question arising upon the facts here stated is a different one. It is whether a discharge in proceedings in insolvency under St. 1838, c. 163, in which the party was described as Edward P. Smith of Hadley, (such being the name which he had used in business transactions, as well as that of Edward Smith, and by which name and description he was equally well known in his business transactions with others than the plaintiff,) is a good discharge of a contract made previously by the name of Edward Smith, the identity of the party who was thus discharged, with the party who made the note upon which this suit is brought, being admitted.
In reply to an alleged misnomer, it may be averred that the party is as well known by the name by which he is described, as by a certain other name by which he was also known. As we understand the case, the proceedings in insolvency were properly against the defendant by the name of Edward P. Smith, The identity of person is not denied, and there is no evidence that there was any person other than the defendant, residing in Hadley, of the name of Edward P. Smith.
The court are of opinion, that, upon the facts stated by the parties, the discharge is available to the defendant, and that there must be

Judgment for the defendant.